DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This is the Communication in response to the Response filed on February 11, 2021 for Application, title: “System And Method For Providing Merchant Loyalty Rewards”.

Status of the Claims
Claims 19-39 were pending.  By the 02/11/2021 Response, claims 19 and 24-27 have been amended, claims 20 and 28-30 has been cancelled, and no new claim was added.  Claims 1-18 were previous cancelled.  Accordingly, claims 19 and 21-27 remain pending in the application and have been examined.

Priority
This Application was filed on -5/26/2017 and is a CON of 14/243,071 filed 04/02/2014 (abandoned), which is a CON of 12/709,810 filed 02/22/2010 (Patent No. 8,732,082) which is a CIP of 12/499,421 filed 07/08/2009 (Patent No. 8,732,080) which claims the benefit of US Provisional Application No. 61/157,097 filed 03/03/2009.  
For the purpose of examination, the date 03/03/2009 is considered to be the effective filing date. 

Double Patenting
In view of Applicant’s 02/11/2021 Response, the rejection is herein withdrawn.

Claim Rejections - 35 USC § 101
In view of Applicant’s 02/11/2021 Response, the Examiner is persuaded that the claims are directed to a specific way of solving a technological problem.  The claims are confined to a specific invention such that preemption is not a concern. The invention is implemented on a particular machine and thus meets the M-or-T test (Bilski). Therefore, the rejection is withdrawn.

Allowable Subject Matter
Claims 19 and 21-27 are pending.  All pending claims are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior arts are Bodington (U.S. Pub. No. 2010/0211445), Fujita (U.S. Pub. No. 2010/0223187), Pourfallah (U.S. Pub. No. 2010/0145810), and Fordyce (U.S. Pub. No. 2008/0082418).
The Bodington reference anticipates the Applicant’s invention.  However, Applicant filed an Affidavit on 11/14/2012 which disqualified the Bodington reference.  Fujita, Pourfallah, and Fordyce, taken individually or in combination, failed to teach or render obvious the invention as claimed:
A method of transferring funds to the account of a customer via a tertiary transaction, comprising:

executing the primary transaction between a cardholder and a merchant using the information for the primary transaction;
receiving electronic digital information (EDI) relating to the primary transaction from the point-of-sale computer system;
determining, by the transaction processor and based on the EDI that a merchant loyalty reward business rule applies to the primary transaction;
determining, by the transaction processor and based on the EDI and the registration data, that the customer is not registered with the merchant loyalty reward program;
generating a temporary unique user ID for the customer based on the customer not being registered with the central system;
transmitting, via an electronic funds transfer (EFT) network, a tertiary payment authorization request based on the determination that the merchant loyalty reward business rule applies to the primary transaction, thereby causing a tertiary payment to be posted to a temporary holding account based on the tertiary payment authorization request, wherein the tertiary transaction is unrelated to the primary transaction other than by being initiated by the primary transaction;
receiving confirmation of the customer’s participation in the merchant loyalty reward program; and

An updated search did not identify any reference(s) that would disclose the claimed invention, or could be reasonable to combine with the Fujita, Pourfallah, and Fordyce references.  For this reason, independent claim 19 is allowed over the prior arts.  Dependent claims 21-27 are also allowed because of their dependency on their independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-8 (renumbered from claims 19 and 21-27) are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697